DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election of Species
Applicant’s election without traverse of Species III, claims 7-10 in the reply filed on 12/01/2021 is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities:  the claim recites “the fourth sixth input” in lines 4 and 5. It appears an inadvertent typo graphical error intended to be “the sixth input”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-10 and 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman (US  4,356,462 A).
Regarding claim 7, Bowman teaches a power coupler for a millimeter wave communications system (Abstract, microwave signal, power divided), comprising: 
a first 1x2 power coupler (Fig. 3, coupler 13 having two branches from OUT1 and OUT2; see reproduced and annotated Fig. 3 below) having a first input (11), first output (one branch; OUT1) and a second output (the other branch, OUT2); 
a second 1x2 power coupler (coupler from 14a to O3 and O4) having a second input that is coupled to the first output (14a) by a first transmission line segment (16, col. 4, lines 39-40, “Delay line 16 represents a segment of serpentine transmission line having four units of delay”); 
a third 1x2 power coupler (coupler from 14b to O5 and O6) having a third input (14b) that is coupled to the second output (OUT2) by a second transmission line segment (segment between OUT2 and 14b); 

    PNG
    media_image1.png
    611
    838
    media_image1.png
    Greyscale

Regarding claim 8, all the limitations of claim 7 are taught by Bowman.
Bowman further teaches the power coupler, further comprising:
a fourth 1x2 power coupler (coupler 15a to O7 and O8 12a) having a fourth input (15a); and 
a fifth 1x2 power coupler (coupler 15b to O9 and O10) having a fifth input (15b); 

wherein the third transmission line (17a) is longer than the fourth transmission line (17a is longer than the segment from O4 to 15b).
Regarding claim 9, all the limitations of claim 7 are taught by Bowman.
Bowman further teaches the power coupler, wherein the meandered delay line comprises a co-planar waveguide meandered delay line and at least another portion of the first transmission line segment comprises a microstrip transmission line segment (col. 4, lines 26-30 coplanar with a ground plan not shown; col. 4, lines 39-40; see Figs. 4 and 5 for the cross-section view and the layout).
Regarding claim 10, all the limitations of claim 7 are taught by Bowman.
Bowman further teaches the power coupler, wherein the first second and third 1x2 power couplers each comprise a Wilkinson power coupler (col. 8, line 65~ col. 9, line 14).
Regarding claim 19, all the limitations of claim 8 are taught by Bowman.
Bowman further teaches the power coupler, further comprising: 
a sixth 1x2 power coupler having a sixth input (Fig. 3, 15c); and 
a seventh 1x2 power coupler having a seventh input (15d); In re: Brobston et al. Application No.: 16/770,658 Filed: June 8, 2020
wherein the third 1x2 power coupler has a fifth output (O5) that is coupled to the sixth input (15c) by a fifth transmission line (17b) and a sixth output (O6) that is coupled to the seventh input (15d) by a sixth transmission line (the segment between O6 and 15d).
Regarding claim 20, all the limitations of claim 19 are taught by Bowman.
Bowman further teaches the power coupler, wherein the fourth through seventh 1x2 power dividers have a total of eight outputs that are coupled to eight respective columns of a phased array antenna (Fig. 3, 12a~12h, col. 1, lines 8-11).
Regarding claim 21, all the limitations of claim 7 are taught by Bowman.
Bowman further teaches the power coupler, wherein the meandered delay line comprises a transmission line segment that has a series of opposed bends that form a serpentine pattern (Fig. 3, col. 4, lines 39-40).
Regarding claim 22, all the limitations of claim 21 are taught by Bowman.
Bowman further teaches the power coupler, wherein the meandered delay line extends along a longitudinal axis (Fig. 3, Fig. 5).
Regarding claim 23, all the limitations of claim 22 are taught by Bowman.
Bowman further teaches the power coupler, wherein the serpentine pattern increases the physical length of the first transmission line segment by at least a factor of two (Fig. 3, col. 4, lines 39-40).
Regarding claim 24, all the limitations of claim 22 are taught by Bowman.
Bowman further teaches the power coupler, wherein the serpentine pattern increases the physical length of the first transmission line segment by at least a factor of three (Fig. 3, col. 4, lines 39-40).
Regarding claim 25, all the limitations of claim 22 are taught by Bowman.
Bowman further teaches the power coupler, wherein the meandered delay line comprises a first meandered delay line, and wherein the first transmission line segment further includes a second meandered delay line (Fig. 3, col. 4, lines 39-40, 4 units of delay).
Regarding claim 26, all the limitations of claim 19 are taught by Bowman.
Bowman further teaches the power coupler, wherein the meandered delay line comprises a first meandered delay line (Fig. 3, 16), and wherein the fifth transmission line segment includes a second meandered delay line (Fig. 3, 17b).
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daniel (US 2019/0165480 A1) see Figure 2, teaches a power divider for phased array antenna with phase shifting blocks.
Schuster (US Patent 10,103,512 B1) see Figure 6, teaches a power divider with uneven phase shifting between 2 branches of the 1x2 power divider.
Zhou (WO 2018218995 A1) see Fig. 1 and abstract, teaches a Wilkinson power divider with the advantages of simple structure, ultra-wideband, low insertion loss and small layout area.
Balodis (US Patent 5,343,173) teaches a phase shifting network for antenna.
Dittmer (US Patent 5,126,704) teaches a phase shifting power divider/combiner, see Figures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844